Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 22, 2015

The Court of Appeals hereby passes the following order:

A15A1765. STEVEN B. SCHWARZ v. GEORGIA MEDICAL BOARD.

      In this direct appeal, Steven B. Schwarz seeks review of the superior court’s
order dismissing his appeal from a Georgia Medical Board decision refusing to
reinstate his license to practice medicine. However, OCGA § 5-6-35 (a) (1) requires
that appeals from orders of superior courts reviewing decisions of state administrative
agencies must be made by timely application for discretionary review. See
Consolidated Govt. of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73)
(2001). Because Schwarz failed to comply with the discretionary appeal procedure,
we lack jurisdiction to consider the appeal. The Georgia Medical Board’s motion to
dismiss this direct appeal is hereby GRANTED.




                                        Court of Appeals of the State of Georgia
                                                                             07/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.